Citation Nr: 0722265	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for sleep apnea, 
claimed as due to asbestos exposure.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for 
residuals of right acromioclavicular joint separation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and B.O.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to August 1981.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision of the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing was held before the undersigned in 
November 2006.  A transcript of the hearing is associated 
with the veteran's claims file.  


FINDINGS OF FACT

1.  There is no objective record of a low back injury during 
service; the veteran injured his low back in a motor vehicle 
accident in September 1984; the preponderance of the evidence 
is against a finding that his current low back disability is 
related to his period of active duty.

2.  Sleep apnea was not noted in service or clinically 
documented for many years thereafter; it is not shown to be 
related to the veteran's service, to include exposure to 
asbestos therein.

3.  An unappealed rating decision in January 1985 denied 
service connection for tinnitus, based essentially on 
findings it was not demonstrated during (and was unrelated 
to) service.
4.  Evidence received since the January 1985 rating decision 
does not suggest that the veteran's tinnitus might be related 
to his service; does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
tinnitus; and does not raise a reasonable possibility of 
substantiating the claim.  

5.  The veteran's service-connected right (major) shoulder 
motion is not shown to be limited to 25 degrees from his 
side; fibrous union or ankylosis of the shoulder is not 
shown.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

2.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

3.  Evidence received since the January 1985 rating decision 
is not new and material, and the claim of service connection 
for tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a)(2006).

4.  A rating in excess of 30 percent for residuals of right 
acromioclavicular joint separation is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (Codes) 5200, 5201, 5202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in November 2004 and January 2005 explained what the evidence 
needed to show to substantiate the claims.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The January 
2005 letter also instructed him that since his claim for 
service connection for tinnitus had been subject to a 
previous final denial, in order for him to reopen his claim, 
he needed to submit new and material evidence, and it 
explained what kind of evidence would be new and material.  
Kent v Nicholson, 20 Vet. App. 1 (2006).  The December 2005 
statement of the case (SOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  A March 2006 letter provided notice 
regarding disability ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  The claims were readjudicated in 
August 2006.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA and private 
medical records.  The veteran was afforded VA examinations.  
He has not identified any additional evidence pertinent to 
these claims.  Following the hearing before the undersigned 
in November 2006 the record was left open 60 days to afford 
him the opportunity to submit private medical evidence in 
support of his claims; no such evidence was received.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service medical records do not show any 
complaints or findings related to sleep apnea.  He sustained 
a separated right shoulder in April 1981; no back complaints 
were noted at that time or on any other occasion during 
service.  An asbestos questionnaire completed by the veteran 
in July 1980 noted exposure to asbestos aboard ships during 
service.  In the report of medical history completed in July 
1981, prior to service separation, the veteran checked "no" 
next to whether he had now or had ever had trouble sleeping 
or recurrent back pain.  The service separation examination 
in July 1981 noted normal spine, neurologic, and psychiatric 
examinations.

A private medical treatment record dated in August 1984 notes 
the veteran injured his right shoulder in April 1981.  He 
reported continuing problems with right shoulder pain and 
swelling.  There was no reference to a back injury or 
complaints.

On VA examination on September 5, 1984, the veteran again 
reported right shoulder complaints, however no back injury or 
problem was reported.  Musculoskeletal examination noted 
right shoulder pathology and that "otherwise his bones, 
joints and muscles are clinically normal."

A private medical treatment record dated September 28, 1984, 
indicates that the veteran was involved in a motor vehicle 
accident that afternoon.  Follow-up on October 1984 noted 
complaints of low back pain; lumbosacral spine X-ray was 
noted as normal.  The physician noted lumbosacral strain.  
Three days later, the veteran reported tingling in his lower 
legs and tenderness over the left lumbosacral paraspinous 
musculature.

Service connection for right acromioclavicular shoulder 
separation was granted in an October 1984 rating decision.  A 
20 percent rating was assigned from October 1983.  The 
veteran filed a claim for increase in October 2004.  An 
August 2006 rating action increased the rating to 30 percent, 
from October 2004.  The veteran has not disagreed with the 
effective date of the increase.  

A rating decision in January 1985 denied service connection 
for tinnitus based essentially on findings that it was not 
shown in (and was unrelated to) service.  The veteran did not 
appeal that rating decision.  

The evidence of record at the time of the January 1985 rating 
decision included the veteran's service medical records, 
which did not show treatment or complaints related to 
tinnitus.  His service separation examination in July 1981 
did not note any report or findings of ear or hearing 
problems  VA examination in September 1984 noted negative 
ears examination.  

The current claim to reopen was received in October 2004.  
The relevant evidence received since the January 1985 rating 
decision includes:  a November 1988 VA audiologic record that 
did not note tinnitus; hearing evaluations dated in November 
1996 and January 1999, neither of which mentioned tinnitus; a 
February 2001 private treatment record noting that the 
veteran works around a lot of noise and  "his ears ring once 
in awhile"; a November 2004 buddy statement that noted the 
veteran was exposed to loud noises on board a ship in 
service; a February 2005 VA examination that noted "he has 
intermittent tinnitus, but this is not a problem that plagues 
him on a daily basis and is more often related to acute, loud 
noise exposure"; a March 2005 diagnostic evaluation that 
included the statement "it is not likely that [the 
veteran]'s hearing loss and tinnitus are service related 
since he exited the service with normal hearing."

Magnetic resonance imaging (MRI) of the lumbar spine in May 
1996 revealed multi-level degenerative disc disease involving 
the lower three lumbar levels, with disc herniation of L5-S1.

An August 2002 treatment record noted probable sleep apnea.  
In June 2003, following a sleep study, sleep apnea was 
diagnosed.  

A November 2004 statement from a person who served on the 
veteran's ship recalled the veteran injured his shoulder and 
back in a car accident in 1981.

On VA examination in February 2005 the veteran reported 
increased right shoulder pain, with popping and grinding in 
the acromioclavicular joint.  On examination, there was 
obvious right acromioclavicular joint separation with 
protuberance of the distal clavicle cranially.  The upper 
extremity itself was within normal limits, with no muscular 
atrophy, swelling, or deformity.  Shoulder abduction was 
limited by pain at 80 degrees and by maximum mobility at 100 
degrees.  Forward flexion was to 90 degrees.  X-rays showed 
osteoarthritis and spurring.  The examiner noted that the 
veteran's shoulder disability apparently did not bother him 
sufficiently to instigate medical or surgical treatment that 
might result in improvement.

Nerve conduction studies and electromyography in June 2006 
found mild neuropathy of the right wrist and very mild 
neuropathy of the left wrist; this was noted to be consistent 
with carpal tunnel syndrome and without objective evidence of 
nerve deficit with an origin in the shoulder.

On VA examination in August 2006, the examiner noted there 
was no evidence of asbestosis on chest X-ray, and that based 
on the lack of complaints in service related to sleep 
problems that the veteran's sleep apnea, first noted in 2003, 
"did not have its onset in service."  

Examination of the shoulder revealed marked tenderness to 
palpation at the distal clavicle, and tenderness over the AC 
joint directly.  Abduction was to 85 degrees, with pain 
reported at 80 degrees.  Adduction caused a pulling sensation 
at 15 degrees, at which point the veteran stopped.  Forward 
flexion was to 90 degrees, with pain at 85 degrees.  
Extension was to 20 degrees.  With resisted abduction or 
flexion there was muscle spasm in the biceps posteriorly.  
The veteran was obviously uncomfortable during range of 
motion testing; the examiner noted that the tenderness was 
likely due to some rotator cuff pathology.  The examiner 
stated that the reported ranges of motion reflected 
subjective limitation of joint function with repeated use.  
There was no additional limitation of joint function due to 
flare-ups, fatigue, weakness, or lack of endurance.  

With respect to the veteran's low back, the August 2006 VA 
examiner noted that review of the claims folder showed the 
veteran's back complaints began following a motor vehicle 
accident in September 1984 and that there was no 
documentation of back injury or complaints in service, 
particularly at the time of the 1981 shoulder injury.  The 
examiner concluded that current low back pain with left leg 
radicular pain was more likely than not secondary to the 1984 
injury.

The veteran submitted a statement dated in November 2006 from 
Aimee V. Hachigian-Gould, M.D., who noted that she had 
recently examined the veteran.  The veteran provided a 
history of having injured his back on two occasions in 
service in 1981, that he never had a discharge physical in 
service, and that he had no further injuries to his back 
following service.  She indicated that she did see the 
veteran "approximately 10 years ago for a complaint of low 
back pain and sciatica following an episode where he was 
reaching into the back seat of a vehicle to remove an item, 
and as he twisted to get out of the vehicle, he had severe 
and sudden onset of pain in his lower back with radicular 
symptoms down both lower extremities."  At that time, MRI 
showed significant herniation at L5-S1.  

Dr. Hachigian-Gould diagnosed chronic lumbosacral strain with 
degenerative disc disease, L5-S1; history of herniated disc, 
L5-S1; intermittent sciatica; chronic sciatica; and chronic 
low back pain.  It was her opinion, based on the veteran's 
history and current complaints, that it is more likely than 
not to a reasonable degree of medical certainty that his 
degenerative disc disease at L5-S1 was precipitated by two 
injuries in 1981.  "In the absence of other episodes of 
trauma, the most likely initiator of his low back complaints 
were his service connected injures of 1981, with an acute 
exacerbation/aggravation occurring at the time of herniated 
L5-S1 disc."

III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Low Back

The record contains clear medical evidence of current low 
back disability.  While the veteran claims a low back injury 
in service, there is no documentation of any back injury or 
complaints during service.  The veteran alleges that he did 
not receive a service separation examination, however the 
record contains both a report of medical history (completed 
by the veteran) and a report of examination (completed by an 
examiner) dated in July 1981.  Neither notes any complaints 
related to the low back or any findings of back pathology.

The earliest objective evidence of back complaints is in late 
September 1984, following a motor vehicle accident.  
Significantly, the veteran underwent a VA examination 
approximately three weeks earlier and did not report any back 
complaints or history of back injury.  The VA examiner in 
August 2006, after review of the claims folder, has opined 
that the veteran's current low back pathology is attributable 
to the 1984 accident.

To the extent that the November 2006 private physician's 
opinion relates the current back pathology to back injuries 
in service, it is noteworthy that the record contains no 
documentation of such injuries.  The lack of any medical 
evidence of back injury or complaints in service or until 
after the documented car accident in September 1984, 
particularly combined with the veteran's inaccurate reported 
history to that physician of not having a separation 
examination and of not having a post-service back injury, 
renders the physician's statement of little probative value, 
as it is based entirely on a history provided by the veteran 
that is unsubstantiated by (and inconsistent with) the 
objective evidence of record.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Furthermore, the physician's conclusion 
that the back pathology originated in service included the 
statement "[i]n the absence of other episodes of trauma".  
As noted above, there was another episode of trauma, i.e., 
the September 1984 car accident, of which she apparently was 
not informed by the veteran.

Because the veteran is a layperson, his allegations that his 
back pathology is related to service are not competent 
evidence.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given that there is no documentation of back injury in 
service, no evidence of back complaints until after the 
September 1984 car accident, and no probative medical 
evidence of a nexus between service and any current back 
pathology, the preponderance of the evidence is against the 
veteran's claim and it must be denied.

Sleep Apnea

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been included in the VA Adjudication 
Procedure Manual.  See DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988); Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part VI, 
7.21.  The provisions stipulate that VA must determine 
whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.

There is no evidence that the veteran had sleep apnea in 
service or for many years thereafter.  In the report of 
medical history at service separation he denied problems 
sleeping.  Significantly, a lengthy period of time between 
service and the first postservice clinical notation of even 
suspected sleep apnea (here more than 20 years) is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).

The veteran argues that his sleep apnea is the result of 
exposure to asbestos during service.  There is no dispute 
that he has sleep apnea.  Further, he served on U.S. Navy 
vessels.  While the record has not been developed to 
specifically confirm whether he was exposed to asbestos in 
the course of his duties, for the purposes of this decision 
only, such exposure may be assumed.  The question remains, 
therefore, whether the veteran's current sleep apnea is 
related to any such exposure.

The August 2006 VA examiner noted there was no evidence of 
asbestosis on chest X-ray, and that based on the lack of 
complaints in service related to sleep problems that the 
veteran's sleep apnea, first noted in 2003, "did not have 
its onset in service."  

Absent medical evidence to the contrary, the Board is not in 
a position to question the statement of this examiner.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board has 
considered the assertions of the veteran to the effect that 
his sleep apnea is related to asbestos exposure during 
service.  However, his lay testimony alone (even had it not 
been contradicted by the medical evidence of record) is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  See 
Espiritu, supra.  Given the medical evidence of record, the 
preponderance of the evidence is against the veteran's claim 
that his current sleep apnea is the result of asbestos 
exposure in service (or is otherwise related to service); 
therefore, the benefit of the doubt provision does not apply.  

Tinnitus

As noted above, the issue of entitlement to service 
connection for tinnitus was denied by the RO in January 1985.  
The veteran was properly notified of that decision and of his 
appellate rights, and he did not appeal.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim." [38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in October 2004), and the 
new definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The February 2001, February 2005, and March 2005 medical 
reports are "new" in that they were not before the RO at the 
time of the January 1985 rating decision.  However, as they 
do not tend to relate the veteran's current tinnitus to 
service, they do not bear specifically on the matters under 
consideration, and are not material.  Likewise, the veteran's 
reported history of inservice noise exposure, and those of 
his service comrade, merely repeats his history as reported 
on the VA examination of record at the time of the January 
1985 rating decision.

In sum, no item of evidence received since the RO's January 
1985 rating decision relates materially to an unestablished 
fact necessary to substantiate a claim of service connection 
for tinnitus or raises a reasonable possibility of 
substantiating the claim.  In fact, the one new medical 
opinion on the question of the incurrence of the veteran's 
tinnitus, the March 2005 VA audiologist's statement, is 
contrary to the veteran's claim.  Accordingly, the additional 
evidence received since January 1985 is not "new and material 
evidence," and the claim of service connection for tinnitus 
may not be reopened.

Right Shoulder

Disability ratings are determined by application of a  
schedule of ratings, based on average impairment of earning 
capacity.  Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. 
§ 4.10.

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his right 
shoulder and right hands represent the major extremity.   

The veteran's service connected right shoulder disability is 
evaluated under Code 5201.  The current 30 percent rating 
contemplates limitation of right arm motion to midway between 
the side and shoulder, while a 40 percent rating is available 
where there is limitation to 25 degrees from the side.  38 
C.F.R. § 4.71a.

There is no competent evidence that the veteran's right 
shoulder motion from the side (abduction) is limited to 25 
degrees from the side.  The limitation of abduction shown on 
both the February 2005 and August 2006 VA examinations was to 
80 degrees (limitation by pain).  On the August 2006 VA 
examination, the examiner noted that range of motion would 
not be additionally limited by flare-ups, repeated use, 
fatigue, weakness, or lack of endurance.  Hence, it is not 
shown that the right shoulder disability is at (or 
approximates) the level of severity required for a higher 
rating under Code 5201.

Other potentially applicable Codes include Code 5200, which 
requires scapulohumeral ankylosis, and Code 5202, which 
provides for rating shoulder/arm disability based on 
impairment such as loss of head of the humerus; nonunion, or 
fibrous union.  As the record does not show any such 
pathology, a rating under Codes 5200 or 5202 is not 
warranted.

The Board notes that the veteran's service-connected right 
shoulder disability encompasses arthritis with limitation of 
motion.  Code 5003 provides that degenerative arthritis will 
be evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  As here the 30 percent rating is based on 
limitation of right arm motion under Code 5201, there is no 
basis for a separate rating under Code 5003.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu, supra.  However, the statements 
must be viewed in light of documented clinical findings, 
which do not include symptoms warranting increases.  The 
preponderance of the evidence is against the claim for an 
increased rating for the right shoulder disability.  

Accordingly the doctrine of resolving reasonable doubt in the 
veteran's favor does not apply; the claim it must be denied. 








ORDER

Service connection for a low back disability is denied.

Service connection for sleep apnea is denied.

The appeal to reopen a claim seeking service connection for 
tinnitus is denied.

A rating in excess of 30 percent for residuals of right 
acromioclavicular joint separation is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


